Wright, J.,
dissenting. The majority has achieved for the Fraternal Order of Police (“FOP”) what the union had been unable to achieve for itself at the bargaining table.
The majority contends that the city and the civil service commission are not separate entities, thereby converting the city’s agreement to seek civil service rule changes into a conversation with itself. The same logic would hold that the police and the city are the same, obviating the need for negotiations since there would be little purpose in the city negotiating with itself.
Section 149 of the Columbus City Charter provides that the civil service commission is the exclusive rule-making body for the city’s classified service. The majority concedes this status to the commission. What the majority overlooks is that there is no authority in the charter for the city, either the executive or legislative branch, to usurp that rulemaking function through union negotiations.
Finally, if the FOP truly believed that the city and the commission were the same, why was there any need to negotiate a clause that required the city and union to jointly support and petition the commission to change its rules?
What the majority has done is convert a union wish list into reality. Finding myself uncomfortable with the court turning into a negotiator-by-fiat, I respectfully dissent.
Holmes, J., concurs in the foregoing dissenting opinion.